                                                                                        cl-ERx'
                                                                                              s OFFICE U.&.Dl
                                                                                                            sx CG JRT
                                                                                                AT ROANOKE,VA
                                                                                                     FILED

                     IN T H E U N ITED STATE S D ISTR ICT COU RT                                  DE2 g6 2219
                     FO R TH E W ESTE RN D IST M CT O F W R GIN IA
                                                                                             JU       . UDLG CLERK
                                  ROAN O U D IW SIO N                                       BY;       ,'
                                                                                                  D        C
U N ITED STATE S O F AM R RICA
                                                           Crim inalN o.7:19-cr-62


U ITH OBIE GATE S,                                         By: M ichaelF.U rbansld
                                                           CMefUnited StatesDistrictJudge
                D efendant.

                                  M EM O RAN D U M O PIN ION

       Tllis mattez comesbefore the coutton defendantKeith Obie Gates's (ffGates'')
m odon to suppress evidence ofa firenrm found on hisperson during a search incident to

arzest and to suppress statem ents m ade dming this arrest.ECF N o.34.The governm ent

responded to this m odon on N ovem ber 12,2019 and included w1t1,1its response a video

showing the entt'y into G ates's hom e,the attest of G ates,and the search incident to the

arrestfrom the atzesting offk er's body cam era.Fot the zeasons explained below,the court

GRAN T S in pattand D EN IES in partG ates'sm odon.

                                                     I.1

        Late in the evening on M ay 21,2019,Roanoke City 911 operatorsreceived reports

from two callersdescribing a disturbance at810 M ountain Avenue.ECF N o.35-1.'
                                                                             Fhe ftrst

callerrepotted a loud disturbance.between a m ale and a fem ale;the second caller said that

Ttthe m ale isbeaéng the fem aleup,''and thatshe cotzld hearthe sound ofthem alepunching

the female.JA OfhcerPreston Hill,who wasyssigned to patrolthispartofRoanoke,was


1These factsarenotin dispute- they are supported by the 911 calllogs,arrestwatrant,and video footage ftom tlle
arzesting ofhcer'sbody cam era.n esehave allbeen submitted to thecouzt.ECF N os.35-1,35-2,and 35-3.
sent to address the disturbance.ECF N o. 35-3,at 5:50. O fûcer H ill had checked active

warrantsearlierin hisshiftand wasawareofanon-pernaitted (i.e.reqlliting arrest)bench
warrantoutstancling forG ates.SeeECF N o.35-2.

      W hen O ffk erH illatrived at810 M ountain Avenue,he spoke bziefly w1t.
                                                                            11the second

callerwho wasw aiéng fothim on the frontporch ofthe residence.ECF N o.35-3,at8:55.

She told OfûcerHillshecould heatfrom outsidethatffghqe's(Gatesjhasbeen beatingher.''
LdxW hen asked who wasinside the residence,she told OfficerHZIspecihcally thatitwas

ffloeitllG ates.''Id.O fficerH illwasable to hearraised voices from outside the residence and

tesdhed thatherecognized from pziozvisitsthevoiceofG ates.1d.

      A tthispoint,O fhcerH illenteted the residence and found Gatesin a dispute with a

w om an.ECF N o.35-3,at9:55.A fletasking whatwashappening,O fhcer Hillplaced G ates

in handcuffs and began a seatch of lnis person,during wllich he discovered a pistolin his

pocket.Id.at11:40.Hethen asked Gatesifhewasffallowed to haveagun on ' ).?'Jd.at
13:09.G ates responded that the gun had been itlthe shorts he was w enting when he put

them on togo outside,and thatthegun did notbelong to him.LdaOfficerHillasked Gates
ifhe had everbeen charged with a felony.J.
                                         i at13:55.Gatestold OfficerHillhehad been

convicted of a felony.Ldsat14:07.Ofhcer Hilland Gates discussed whether Gateswas
pe= itted to bein the sam e house with a fttearm for severalminutes.Id.at13:55-15:00.As

O ffcer H 1
          'llwastaking G atesto lliscar,he m enéoned needing to check back atthe stadon

whetherGateshad anypriorfelony convicdons,to wlnich Gatesresponded,ffIjusttold you
I've got a felony convicéon.''Id.at 18:08-18:26.This led to ftzttlner discussion ofG ates's
                                                               ,-




pastfelony convicdon,including whetherGateswaschatged asan adultozajuvenileand

                                             2
whatim plications this would have regarcling Gates'spossession ofthe pistol.1d.After this
                                   '         ,

discussion,O fhcerHilltook G atesto thepolice stadon.

                                           II.

      G ates atgues that evidence of the flrent'm found on lais person ought to be

suppressed because the entranceinto hishom e,and the search thatrevealed the flrearm ,w as

unconstitudonal.H e also atguesthatllis statem entsto O fficetHZ aboutthe ftrearm and his

past convicdon m ust be supptessed.G ates contends that O ffker H ill's enttance into llis

hom e was warrantless,and tlm s presum pdvely unconsdtuéonal.H e atgues that neither of

the possibly applicable excepdons to the w arrant requitem ent, exigent cizcum stances or

execudon ofan atrestw arzant,can redeem O fficerH ill'senttanceinto llishom e.Finally,he

argues that,even if Offker Hill's warrantless entty was justxed,the quesdorling that
occurred before G atesw asread lnisMirandatightsviolated the Fifth Am endm ent,and thus

llisanswetsm ustbe suppressed.

       The court finds that exigent circum stances did pet-mit a warrantless entry into 810

M ountain Avenue, for the reasons below. The court agtees with Gates, how ever, that

O ffker Hill's quesdoning violated Gates'Fifth Am endm entrightsagainstself-inctim inadon.

The answersto thesequeséonsthusm ustbe supptessed.

                                            A.

       The Fourth Amenclmentprotects Tfltqhe right ofthe people to be sectue in their
persons,houses,papers,and effects,agqinstur easonable searchesand seizures.''U .S.Cont.

amend. lV.Tllis means that, ffgalbsent exigent circumstances, Fhej thteshold gof an
individual'shouse)may notreasonablybecrossedwithoutawatrant.''Pa tonv.New Yori,

                                            3
445U.S.573,590(1980).ffl'
                        hemostbasicprincipleofFourth Amenclmentjurispmdence..
.   isthatw atrantless searchesand seizuresinside a hom e are presum pdvely unconsdtudonal.''

Urlited Statesv.Yen e1,711 F.3d 392,396 (4th Cir.2013).ffNevertheless,because the
ulHm ate touchstone ofthe Fourth Am endm entis freasonableness,'the warrantrequizem ent

issubjectto certain excepdons.''Brigham Cityv.Sttzatt,547 U.S.398,403 (2006).tr ne
such excepdon is when exigent circlxmstances jusdfy the warrantless entry of a home.''
Yen e1,711F.3d at396.

         Such exkentcitcumstances,accordingto SupremeCourtprecedent,includeentedng
ahom e to fghta ftre,preventthe destrucéon ofevidence,orcondnuein ffhotpursuit''ofa

fleeing subject.Bdgham City,547 U.S.at403.Tllis listis notexhausdve,howevet,and
generally speaking, situadons that ate ffenveloped by a sufhcient level of tugency,'' m ay

consdtuteanexigencyandjusdfyawattantlessentry.Yen el,711F.3dat397.TheSupreme
Cout'tdescribedthejusto catbnforawattantlessentc astçltlheneedtoprotectorpreserve
life oravoid seriousinl
                      'u.
                        ryy''Bri ham Ci ,547 U .S.at403,the testforwhich iswhetherthe

circllmstancesknown to (an officet)atthetimeofentryjusdsed an objecdvelyzeasonable
belief that an em ergency zequiring im m ediate entry to rendet assistance or prevent hnt.m

existed.''Hunsber erv.W ood,570F.3d546,555(4th Cit.2009).
         The Fifth A m endm ent to the Constim tion guatanteesthatffno pezson ...shallbe

com pelled in any ctim inalcase to be awitnessagninsthim self.''U .S,Const.am end.V.Tlnis

privilege agninstcom pulsory self-inctim ination is safeguarded by proceduralrules dictadng

thetet'msofcustodialinterrogadons.Mirandav.Arizona,384U.S.436,444 (1966).These
rulesrequirelaw enforcem entoffkers to warn a suspectofllis dghtsand to obtain awaiver


                                               4
of those zights before conducdng custodialintertogadon,wit.
                                                          h lim ited excepéons.U nited

Statesv.Mashbtun,406F.3d303,306(4thCit.2005).
       A suspectis ffin custody'?fotMitanda pumoses if frthere (was)a fo= alarrestor
testrainton freedom ofm ovem entofthe degreeassociated with form alarrest.''Stansb       v.

califoznia,511 U.S.318,322 (1994).The tezm ffinterrogaéon''includesnotonly tfexpress
queséonitngy''but also ffany words or acdons on the part ofthe police ...thatthe police

should know are teasonably likely to elicit an incHm inating response ftom the suspect.''

RhodeIslandv.Innis,446U.S.291,301(1980).In decidingwhetherstatementsconsdttzte
fv terrogadon,''courtsfocuson the perceptions ofthe suspect,ratherthan theintentofthe

police.J.
        i The governm entbears the burden of frdemonstzating the use of procedutal
safeguards effecéve to secure the privl
                                      'lege againstself-inctim inadon.''M iranda,364 U .S.at

444.

                                            B.

       Domesécviolencesimationsarenotperseexkent.United Statesv.Na'ar,451F.3d
710,719 (101 Cit.2006).Such situadonsmuch jusdfythetestardculatedin Hunsbet et;the
goveznmentmustshow theexistenceofexigentcitcllmstances.Suchcilrcplmstancesjusdfying
the beliefin a present em ergency requiring im m ediate entry ate cleat hete.Roanoke City

police ispatch received not one,but two reports of a dom esdc disturbance.O ne of these

reportsindicated thata m an wasffbeating the fem ale up''and thatthe calletcotzld fThèar the

m ale punching the fem ale and the fem ale screarlainp7'The second callerwaited for O fficer

H illon the frontpotch of810 M ountain Avenue,idendûed herselfasa fdend ofthewom an

inside,idenéfied Gatesby nameastheotherindividualinside,andzepeated thatrdghqe'sbeen
beadng hen'' O fEcer H ill could hear yelling inside the apartm ent.These circum stances

known to OfhcerHillatthetimeoftheentc juséûedan objectivelyreasonablebeliefthat
ently into 810 M ountain Avenue w as necessary to preventhnt'
                                                            m .Hunsber er,570 F.3d at

555.

       Thecouztisguided by Anthonyv.CityofNew York,339 F.3d 129,131 (2d Cir.
2003),in which theplaindffbroughta 42 U.S.C.j 1983 clnim aglinstof:cerswho entered
her apar% entwithouta wm ant.The officerq wete responding to a 911 callin which the

callerreported being attacked by am an with aknifeand agtzn.ldz.Upon entry,theplaindff,
awoman withD own Syndrom e,wasfound alonein herapartnentbytheofhcers.J-dsIn her
cllim ,the plainéffatgtzed thatthe ofhcersviolated herFourth Am endm entrightto be free

fzom unteasonable search and seizute.ida at 135. The disttict coutt found that ffno

reasonablejury could conclude otherthan thatexigentcircllmstancesexisted sufhcientto
justifythewarrantlessentty.''LdaTheplainéffappealed,atgaingthattheofhcerscouldnot
tely on an Tfanonymous and uncorroborated 911 callto jusdfy a warrantless entry into a
pdvate dwellinp''J-l.
                    L at137.TheSecond Circuit,however,affit-med,reasoning thatthecall
cam e fzom the sam e locadon to which police tesponded,ffand m ore im portantly,the callet

descdbed an im m ediateand deadly threatofharm ''to which shewasexposed.''JIL-.




       G atesarguejin hism odon thatthereportsreceived by the policewereinsuffkientto

support an objecdvely zeasonable belief of exigentcitcumstances withitn 810 Mountain
Avenue because they were uncorroborated thitd-party calls.Like the officers in A nthon ,

how ever, O fhcez H ill did not enter G ates's hom e based on an anonym ous ép.To the

contrary,O fhcet Hillacted upon t'wo separate reports of a dom estic disturbance.O ne of


                                            6
these repotts stated that a m an w as beadng a wom an,and that the caller could hear the

punches lancling.A s the police dispatcher received two such calls, the reports were not

uncorroborated,and because the second callerwaited fotO ffker Hillon the frontporch of

810 M ountain Avenueand reported she cotzld stillheatviolencewithin,thecallsw ere hardly

anonym ous. O fficer H iII him self could hear shoudng from outside the hom e; this is

supported by fooiage from lais body cam eta. Under these citcum stances, the reports of

callers describing an em ergency at a differentlocaéon and involving individuals other than

thecallezswetesufhcientlyvezified,and citcllmstancessufficientlyutgent,tojusdfyOfhcer
Hill'sentrance.See Anthon ,339 F.3d at 136 (finding that,when the caller expressed an
imm ediaterisk ofhnt.
                    m to herselfand where theaddressfrom wlzich the callwasplaced was

verihed,the concern regarcling the reliability ofanonym ous and uncorroborated callsisnot

implicated).Seealso Floridav.J.L.,529U.S.266,270(2000)tnzling that,whileanonymous
dps in and of them selves zarely (fdem onsttate the info= ant's basis of know ledge or

veraciy '' there are sim ations in which an anonym ous tip, if ftsuitably corrobozatedy''

providesffsufficientindiciaofreliabilitf).
       Othercaseshavefound exkentcircumstancesin similarcitcumstances.InPeo lev.
Higgins,26 Cal.App.4+ 247,251 (1994),thettialcouttruled,and the appellate coutt
upheld,thatexigentcircum stanceswere presentwhen ofik etsresponded to an anonym ous

reportofa dom esdc disturbance,and upon knocking on the doorofthe reported residence,

w ere answ ered by awom an who denied them entrance into the hom ebutappeared nervous,

had azed m atk undez one eye,and cllim ed to be alone when officetscould see a m an inside

theresidence.Basedonthis,theoffker'sdecision to forceentc intothehomewasjusdhed
byexigentcircumstances.1d.Andin Urzited Statesv.Brooks,367F.3d 1128,1130-31(9t1z
Cir.2005),the Ninth Cizcuitupheld the warzantlessentty ofa police officezinto a hotel
p om withoutperrnission of the defendant after receiving a callfrom a neighboring hotel

guestand,afterthe dootwasopened by the defendant,nodcing thattheroom w asin tftotal

disarrap''In the above described cases,asin thisone,theze were ptesentand ongoing risks

ofhqt'm to l dividualsw ho weteptesentin theresidencethatwasenteted by the ofûcet.

      Cases that have found no exigentcircum stances in dom esdc disturbance situadons

are disdnguishable by the lack ofa presenttlnteatofviolence.In Y en el,policeresponded to

the defendant's house in zesponse to a donaeséc dbsuubance caE and entered Mdfaout a

w arrantupon hearing the defendanthad a grenade inside.711 F.3d at394-95.The Folpt'th

Circuit held that exigent citcllm stances did not support this entry, nodng that the

defendant'swife had leftby the tim e police artived and the defendantagreed to speak with

policeon the frontpozch.J-I
                          .L at400.Similarly,in Sin erv.CourtofCommon Pleas Buck

County,PA,879F.2d 1203,1206 (3:d Cir.1989),theThird Circuitfound thatno exkent
circlzmstancesjusdfiedwarzantlessentryinto adefendant'shomeafterreportsofdomesdc
violencebecause the victim s ofthe alleged assaultwereno longerin the housewhen ofhcers

executed the search.ln b0t.
                          h these cases,there was no imm ediate threat of hqt'
                                                                             m to any

vicHm ,and thepolicew ere aware ofthisfact.

      W hen O fficer Hillentered G ates's hom e,he held the reasonable beliefthata violent

dom esdc disturbance was ongoing, and that a w om an w as present in the residence and

involved in the disturbance.This gave rise to a zeasonable beliefin a present em etgency,

juséfym
      'g lliswarrantlessentty.Once inside,OfhcerHillheld a warrantforGates'sarrest.

                                            8
ECF N o.35-2.O fhcerH ills'ssearch ofG ates'sperson,leading to the discovery the flre/rm ,

was apptopdate tm der the Fourth Am endm ent.U nited Statesv.Robinson,414 U .S.218,

224 (1973)rfltiswellsededthataseatchincidenttoalawf'
                                                   ulatzestisatradiéonalexcepdon
to thewazrantrequirementoftheFoutthAmendment.').
                                            C.

       The cotut now tatns to O ffk er Hill's convezsaéon with G ates- specifkally, the

quesdons posed and statem entsm ade after G ates had been putin handcuffs.Placing G ates

in handcuffs clearly qualihes as a <frestraint on freedom of m ovem ent of the degree

associated with fotvnalarrest.''Stansb   ,511 U.S.at322.'
                                                        The questionsthatfollow ed thus

occurred while G ateswasin poice custody.D espite O ffker Hill'sasserdon attheheadng on

thism atterthathe wasm etely frm alqing conversadon''with G atesduring thistim e,inqlniting

into the ow nersllip ofa ftrenf'
                               m found on G ates's person and asldng G atesto voltm teer his

cHm inal history are two quesdons that wete clearly likely to generate incrim inating

responses.The video footage of tlais exchange show s conclusively that O fficer H illnever

read G ates his rights,so allanswers m ust be suppressed,in accordance with G ates's Fifth

Am endm entzightsagainstself-inctim inadon.

       The governm entargues thatG ates's responses during lnis conversadon * t.
                                                                               11O fficer

H ill consdtute ffspontaneous utterances.'' tY olunteered statem ents of any ldnd are not

barred by the Fift.h Am endm ent.''lnnis,446 U .S.at300.Spontaneousutterancesare deem ed

to be an excepéon to M iranda's procedtuàl safeguards and thus need not be
                                                                         ' suppressed.

United States v.Rlnodes,779 F.2d 1019,1032 (4th Cit.1985).Gates's statements here,
how ever,were hardly spontaneous;thisconvetsadon w asprecipitated by O fik erHill'sinidal


                                             9
quesdoning.G ates would not have m ade these statem ents w ere it not for O fficer Hill's

inqtu'
     ry into llisctim inalhistory and com m entthatG ateswaslikely notpet-mitted to be in a

hom e with a ftrearm .W hile the governm entargues thatG ates m ade statem ents following

O fficerLlill's ftrstquestion thatqualify asspontaneousutterazlces,even ifhis flzstresponse

does not, the court declines to patse out one statem ent from another when the entite

conversadon w as the result of an un-M irandized custodialinterrogation.Thus,allG ates's

statem entsregazcling l'
                       lis pössession of the pistoland lnispast felony conviction are hereby

O RD E RE D suppzessed.In O fficer Hill's body cam era video,allG ates's statem ents m ade

from 13:55-15:00 and 18:08-18:26 are excluded and m ay notbe used by the governm entin

the tzialoftltism attez.

                                            111.

       OfûderHill'senttyinto810MountznAvenuewasjusdfiedbyexigentcircumstances.
A fterentering the prernisesand finding Gates,O fficerH ill'sarrested lnim ,asrequited by the

outstanding w arrant.O fficer H ill's search ofG ates,revealing the ftrearm in llis pocket,was

witlnintheboundsoftheFokuthAmendment.Chimelv.California,395U.S.752,763(1969)
rfgsearches incidentto attestjhavelong been considezed valid because ofthe need to
fremoveanyweaponsthatgthe arresteeqnaightseek to usein orderto resistarzestoreffect
hisescape'and theneed to pzeventtheconcealmentordesttuction ofevidence.7).Assuch,
G ates's request to suppress evidence of the fttearm found duzing O fhcer H ill's seatch

incidentto arrestisDE N IED .

       O fficer H ill's queséoning of G ates, how ever,was a custodial interrogation m ade

without reading G ates lnis M iranda rights. A s such, it was a violaéon of lnis Fifth


                                             10
Am endm ent rights.Al1 statem ents m ade by G ates from 13:55-15:00 and 18:08-18:26 on

O fhcet Hill'sbody cam era video of the incidentare O RD E RED suppressed and m ay not

berefetenqed by the goveznm entd'lting trial.

      An appropriate O zderwillbe entered.

                                         Entered:   J -4 ( -7o//
                                   4 /M 4W V /.W V-SZV
                                         M i aè1F.Urbansld
                                         ChiefUnited StatesDistrictludge




                                            11
